RIGGS, J.
The state appeals from the trial court’s dismissal of its petitions to terminate mother’s parental rights and its order permanently committing mother’s three children to CSD but prohibiting CSD from authorizing the children’s adoption. On de novo review, we affirm in part and reverse in part.
A discussion of the facts of this case will not be instructive to the bench or bar. Suffice it to say that, although mother has had a long history of drug and alcohol addictions and involvement with abusive men, we agree with the trial court that termination of mother’s parental rights is not in the best interests of the children. ORS 419.523(1). Several experts testified that mother’s prognosis for successful treatment of her disabilities was “very good” and “positive.” The evidence we find most significant, however, are the reports from a clinical and forensic psychologist specializing in “failed adoption studies,” the only expert who met with and evaluated mother and the children. In his assessment, he concluded that
“[mother] does have the capacity for appropriate parenting. She is genuinely caring for her children and her parenting characteristics * * * are very good * * *. [T]here is no way that the children can be successfully adopted[,] * * * the children simply will not adapt to an adoptive home situation.”
The state presented no evidence concerning what effect the termination of mother’s parental rights might have on the children or the likelihood that they could be successfully adopted. We affirm the trial court’s dismissal of the state’s petition to terminate mother’s parental rights.
Without termination, the trial court erred in permanently committing the children to CSD. ORS 419.527. We therefore reverse that part of the trial court’s order and remand with instructions to temporarily commit the children to CSD for appropriate placement.
Order dismissing petitions to terminate parental rights affirmed; otherwise reversed and remanded with instructions to temporarily commit the children to CSD for appropriate placement.